Fourth Court of Appeals
                                 San Antonio, Texas
                                        May 14, 2021

                                    No. 04-20-00600-CV

   IN THE MATTER OF THE GUARDIANSHIP OF CARLOS BENAVIDES, JR., AN
                      INCAPACITATED PERSON,

                  From the County Court At Law No 1, Webb County, Texas
                           Trial Court No. 2011PB6000081-L2-B
                         Honorable Hugo Martinez, Judge Presiding


                                       ORDER

        Appellant’s motion for an extension of time to file her brief is GRANTED. Appellant’s
brief is due on or before June 14, 2021; however, no further extensions will be granted absent
extenuating circumstances.



                                                  _________________________________
                                                  Irene Rios, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of May, 2021.



                                                  ___________________________________
                                                  MICHAEL A. CRUZ, Clerk of Court